Title: From Thomas Jefferson to C. W. F. Dumas, 4 October 1785
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris. Oct. 4. 1785.

I received yesterday your favour of Sep. 28. and shall take care that your bill be honoured. I propose to write to the Commissioners of the Treasury to direct in what manner the salaries of the public servants and other money demands shall be paid. Dr. Franklin had of course a general direction of the funds here. Circumstances rendered this necessary. These have now changed, insomuch that it will be practicable for the Commissioners themselves to undertake that direction; and it will relieve me from a task very foreign to my talents and to the regular duties of my office. In the mean time I continue to advise the paiment of monies by their banker here as my predecessor had done to prevent the public service from suffering.
I know very well the father of the Mr. Tandy whom you mention. He is a worthy farmer of Virginia, not rich, but easy in his circumstances. I have understood from different quarters that the son, Moses Tandy, is actually become mad. But whether mad, or only dissipated, the most friendly and humane thing which could be done for him would be to prevail on him to go back to his own country. If you can have influence enough on him to effect this, I should be very glad of it for the sake of his parents. I am with much respect Sir your most obedient humble servant,

Th: Jefferson



P.S. I must not omit to assure you of my perfect approbation of your proceedings in the business referred to yourself and Mr. Short.

